Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5, 32, 34, 37, and 47-58 are pending and examined on merits in this office action.
Information disclosure statement
The references that are crossed out in the information disclosure statement filed on 01/04/2021 (4 pages) have not been considered because the IDS was not in proper format. Applicant wishes to bring some applications to Examiners attention (page 2 of the IDS) but they are not in proper format. It has been placed in the application file, but the information referred to therein has not been considered.  37 CFR 1.98(a)(1) requires the following format for an IDS listing: (A) a specified format/identification for each page of an IDS, and that U.S. patents and U.S. patent application publications be listed in a section separately from citations of other documents; (B) a column that provides a space next to each document listed to permit the examiner’s initials; and (C) a heading that identifies the list as an IDS. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 47, 48, 50-54, 57 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 proves the newly added recitations “a diagnostic agent configured to be administered to a subject and for detection of an analyte” and “wherein the diagnostic agent is configured to bind to the analyte and wherein the subject is a human or a non-human”. It is unclear what limitations are intended to be encompassed by the recitation “a diagnostic agent configured to be administered to a subject and for detection of an analyte”. Configuration (change, arrangement, design, order or added molecules/limitation) of the diagnostic agent for administration to a subject has not been clearly described or defined in the specification and thus it is unclear what limitation(s) is/are intended to encompass by the above recitation. Further, configuration for binding to human or non-human analyte has not been clearly described or defined in the specification and it is unclear what configuration is intended for human subject is intended what configuration is intended for a non-human subject and how is the configuration is different from a human subject from a non-human subject when the target analyte is the same?
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5, 47, 48, 50-54, 57 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a diagnostic agent configured to be administered to a subject and for detection of an analyte in the subject ……… wherein the diagnostic agent is configured to bind to the analyte and wherein the subject is a human or a non-human” and claim 34 recites “diagnostic agent configured to be administered to a subject for detection of thrombic events in the subject ….. wherein the subject is a human or a non-human animal”. The specification does not have a clear descriptive support or clear description of the types and manner of configuration of a diagnostic agent based on administration to a human or non-human animal. The specification does not describe what type of configuration are to be carried out in order for administration to a human subject and how is this different from a non-human subject. Even for a human subject, there is no clear description as to what type of changes/configuration is required for the diagnostic agent to be considered as “configured for administering to a human or non-human subject”. 
In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 47, 48, 50-54, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (Biophysical Journal, hereinafter “Chao”) in view of Balasubramaniam et al (Current Opinion in Chemical Biology 2014, hereinafter “Balasubramanium”) and Chung et al (Surface Science 2007).
In regards to claims 1, 5, 47, 48, 50-54, 57 and 58, Chao teaches nanometer-sized diamond particle as a probe for biolabeling for detection (Title).Chao teaches that from the point of view of bioapplications, available with variable sizes in nanoscale, st para of page 2200). Chao teaches modification of diamond surfaces with biomolecules such as DNA and different proteins (e.g. interacting antigens and antibodies) (Introduction). Chao teaches that the naturally embedded defects create fluorescent centers and render them possible marker for detection without additional high-energy treatment on the diamond (conclusion). Chao teaches nanodiamond with nitrogen-vacancy (NV) can emit light efficiently, and have a very remarkable photostability (page 2205, 1st col.). Chao teaches conjugating specific binding partner/biomolecule to nanodiamond for specific interaction and detection (page 2207, 2nd col.). Chao teaches that the easily detected natural fluorescent and Raman intrinsic signals, penetration ability, and low cytotoxicity of CNDs render them promising agents in multiple medical applications (Abstract).
Chao teaches that diamond particle sizes of 50nm and above could provide peak clear enough for Raman detection. (page 2200). Chao discloses average diamond diameter of 5 and 100nm (page 2200, 1st para). Chao however, does not specifically teaches nanodiamond particle having the range of 250nm to 1000nm.
Balasubramanium teaches nanodiamond for bioimaging and biosensing (Title). Balasubramanium teaches utilizing nanodiamon having nitrogen-vacancy (NV) 
Chung teaches particle size-dependent photoluminescence of nanodiamonds (Title). Chung teaches 100-500nm nanodiamond and teaches that nanodiamonds with sizes 100 nm and larger, the raman spectra have similar characters with sharp and intense diamond peak, with PL emitted in the range of 660-680nm, while the spectra for 5-50 nm nanodiamonds appear differently (page 3867, right col. and Fig.1) with PL is emitted in the range of 580-720nm.
Since Chao teaches that diamond particle sizes of 50nm and above and given the fact the nanodiamonds of larger sizes are useful for bioimaging (Balasubramanium) and nanodiamonds of larger sizes provide sharp and intense peak with PL emitted in the range of 660-680nm, it would be obvious to one of ordinary skilled in the art to envisage various sized nanodiamonds including 200nm and above with the expectation of utilizing various sized nanodiamonds with various PL emission for various application with a reasonable expectation of success. In regards to the recitations “configured to be administered to a subject and for detection of an analyte in the subject” and “wherein the diagnostic agent is configured to bind to the analyte and wherein the subject is a human or a non-human animal”, Chao teaches conjugating specific binding partner/biomolecule to nanodiamond for specific interaction and detection and the combination of the reference as described above, provides obviousness for various sized nanodiamons including 200nm, which obviously provides a diagnostic agent composition comprising a specific binding partner conjugated to a nanodiamont having various size including 200nm and the .
Claims 1, 5, 32, 34, 37, and 47-58 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (Biophysical Journal, hereinafter “Chao”) in view of Balasubramaniam et al (Current Opinion in Chemical Biology 2014, hereinafter “Balasubramanium”) and Chung et al (Surface Science 2007) as described above for claims 1, 5, 47, 48, 50-54, 57 and 58 and further in view of Mecedo et al (Current Protein and Peptide Science).
Chao in view of Balasubramanium and Chung, as described above, teaches diagnostic agent comprising a fluorescent nanodiamond particle conjugated to a ligand/binding partner for detection and bioimaging. As described above, Chao in view of Balasubramanium and Chung makes obvious of utilizing various sized nonodiamons including 200nm size noanodiamonds. Chao teaches modification of 
Macedo teaches snake venom disintegrins for cancer detection (Abstract). Macedo teaches that disintegrins are capable of binding specifically to integrins (page 536, 2nd col; Table 1). Macedo teaches utilizing labeled Bitistatin (a disintegrin) as a probe for detection of tumor expressing αIIbβ3 and α vβ3 integrins (page 542, section 1.6 “Molecular Imaging”).
Therefore, given the fact that labeled disintegrin can be utilized as a binding partner for integrin for detection of tumor cells expressing integrins, it would be obvious to one of ordinary skilled in the art to easily envisage disintegrin for binding partner/biomolecule in the nanodiamond conjugate of Chao with the expectation of expanding the arsenal of nanodiamond conjugates of Chao for specific interaction and detection of integrin expressing tumor cells with a reasonable expectation of success. 
Since Chao teaches providing functional groups on diamond surface and bioconjugation covalently, one of ordinary skilled in the art can easily envisage covalent conjugation of disintegrin (e.g. bitstatin) to the nanodiamond surface with a reasonable expectation of success.
In regards to the recitations “configured to be administered to a subject and for detection of thrombiotic events in the subject” and “wherein subject is a human or a non-human animal”, Chao teaches conjugating specific binding partner/biomolecule to nanodiamond for specific interaction and detection and the combination of the reference as described above, provides obviousness for various sized nanodiamons .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 32, 34, 37, and 47-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 32, 34, 37, and 47-58  of copending Application No. 16/987,351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of instant application are fully disclosed in the cited claims of copending application .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to argument
Applicant's arguments filed 01/04/2022 have been fully considered but are rendered moot in view of the new grounds of rejections as described in this office action.
The double patenting rejection has been maintaining as Applicant’s indication of addressing the rejection in future is not considered persuasive to overcome the rejections.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641